Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 18, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "popular" in claims 4, 5, 18, & 19 is a relative term which renders the claim indefinite.  The term "popular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 & 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtain[ing] information regarding one or more environmental-control-devices that are associated with a cargo-shipping-unit (CSU) that carries a certain type of cargo; obtain[ing] information regarding environmental conditions which are required by the certain type of cargo; determin[ing] a recommended configuration of the one or more environmental-control-devices; and present[ing] the recommended configuration of the one or more environmental-control-devices.  The claim within the “Mental Process” grouping of abstract ideas since it is directed to recommending a configuration/setting of environmental control devices used in shipping.
This judicial exception is not integrated into a practical application because the additional elements of a computer-readable non-transitory medium, a processor, an operation-recommending-unit, and one or more databases are generic computer components.  These additional elements, when analyzed individually and in combination, do not add meaningful limitations because it amounts to merely implementing the abstract idea using generic computer components. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instruction to apply the exception using generic computer components and are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claims 2-14 & 16-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 2-14 & 16-28 merely further narrow the abstract idea of the claims on which they depend. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pre-grant Publication No.: US 2018/0218318 A1, hereinafter “Passila.”
Claims 1 & 15:  Passila, as shown, teaches:  A computer-readable non-transitory medium containing executable instructions that when executed cause a processor at an operational-recommending-unit (ORU): 
i. to obtain information regarding one or more environmental-control-devices that are associated with a cargo-shipping-unit (CSU) that carries a certain type of cargo; (Pasilla [0048])
ii. to obtain information regarding environmental conditions which are required by the certain type of cargo; (Passila [0034]) 
iii. to determine a recommended configuration of the one or more environmental-control-devices; and (Passila [0034]) 
iv. to present the recommended configuration of the one or more environmental-control-devices, (Passila [0037], “the transport plan may be generated and/or stored remotely, such as at transport system 20.”) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Passila in view of Pre-grant Publication No.: US 2014/0180953, hereinafter “Westcott.” 
Claims 2 & 16: Passila, as shown above, teaches all the limitations of claims 1 & 15.  Westcott also teaches: Passila doesn’t explicitly teach the following; however, Westcott teaches:
wherein information regarding environmental conditions which are required by the certain type of cargo comprises a range of concentration of 02. (Westcott [0009], [0020]-[0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila with the teachings of Westcott since “it would be desirable to provide methods and systems for providing both central and local control of conditions within individual storage containers in real time as those containers are being delivered from an originating location to a delivery location. It would be particularly desirable if such systems and methods could accommodate multiple containers on a single ship or other delivery vessel allowing individual control of each container in real time depending both on the nature of the goods within each container and on the external conditions and changes in delivery route encountered by the ship.” (Westcott [0006])
Claims 3 & 17:  Passila/Westcott, as shown above, teaches all the limitations of claims 1 & 15.  Passila also teaches::
wherein information regarding environmental conditions which are required by the certain type of cargo comprises a range of temperature. (Passila [0034])
Claims 4 & 18: Passila/Westcott, as shown above, teaches all the limitations of claims 1 & 15.  Passila also teaches:
wherein the executable instructions to determine the recommended configuration causes to processor to determine which configuration is popular among previously used configurations. (Passila [0043]; See also [0044]-[0045])
Claims 5, 6, 9-11, 19, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Passila/Westcott in view of United States Patent No.: 9,230,233 B1, hereinafter ”Sundaresan.” 
Claims 5 & 19: Passila/Westcott, as shown above, teaches all the limitations of claims 4 & 18.  Passila/Westcott doesn’t explicitly teach the following; however, Sundaresan teaches:
a. scan an historical DB (HDB) looking for entries that are associated with similar types of cargo and similar types of CSU; (Sundaresan col. 14, lns. 53-54; col. 14, ln. 60-col. 15, ln. 2)
b. copy the entries that are associated with the similar types of cargo and the similar types of CSU to a temporary DB; (Sundaresan col. 14, ln. 66-67) (the retrieval of customer feedback data for similar items and the containers in which they were shipped by the automated container recommender is equivalent to copying the historical entries to a temporary DB.)
c. observe the temporary DB looking for a popular configuration among one or more configurations that are used in journeys that are stored in the temporary DB; and (Sundaresan col. 15, lns. 20-54) 
d. define the popular configuration as the recommended configuration. (Sundaresan col. 15, lns. 47-54) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Westcott with the teachings of Sundaresan since “[a] common concern with shipping items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents.” (Sundaresan col. 1, lns. 25-28)
Claims 6, 12, 20, & 26: 
wherein similar types of cargo comprises a family of products that have similar features. (Passila [0036])
Claims 9 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Passila/Westcott/Sundaresan in view of United States Patent No.: 9,373,099 B2, hereinafter ”Barakat.”
Claims 9 & 23: Passila/Westcott, as shown above, teaches all the limitations of claims 1 & 15.  Passila/Westcott doesn’t explicitly teach the following; however, Sundaresan teaches:
scan an historical DB (HDB) looking for entries that are associated with similar types of cargo and similar types of CSU; (Sundaresan col. 14, lns. 53-54; col. 14, ln. 60-col. 15, ln. 2)
copy the entries that are associated with the similar type of cargo and the similar type of CSU to a temporary DB; (Sundaresan col. 14, ln. 66-67) (the retrieval of customer feedback data for similar items and the containers in which they were shipped by the automated container recommender is equivalent to copying the historical entries to a temporary DB.)
observe the temporary DB looking for one or more configurations that were used in journeys that are stored in the temporary DB; (Sundaresan col. 15, lns. 20-54)

Passila/Westcott/Sundaresan doesn’t explicitly teach the following; however, Barakat teaches:
predict, per each configuration from the one or more configurations, the probability that damage may occur; and (Barakat col. 7, lns. 52-55) 
define the configuration that is associated with a lowest probability that damage may occur as the recommended configuration. (Barakat col. 7, lns. 56-61) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Passila/Westcott/Sundaresan with the teachings of Barakat since “[o]ne issue which has not been addressed is how to best retain the value of blood and other perishable products during shipment.” (Barakat col. 1, lns. 51-53)
Claims 10 & 24:  Passila/Westcott/Sundaresan/Barakat, as shown above, teaches all the limitations of claims 9 & 23.  Barakat also teaches:
wherein the executable instructions to predict, per each configuration from the one or more configurations, the probability that damage may occur is implemented by using one or more predictive models that were generated from information that is related to journeys that are stored in the temporary DB.  (Barakat col. 5, lns. 31-45)
Claims 11 & 25: Passila/Westcott/Sundaresan/Barakat, as shown above, teaches all the limitations of claims 10 & 24.  Sundaresan also teaches:
wherein per each journey that is stored in the temporary DB the information comprises the type of CSU; the type of cargo; the used configuration, and an indication whether damage has occurred. (Sundaresan col. 13, lns. 47-56)
Claims 7, 13, 21, & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Passila/Westcott/Sundaresan in view of Strano, Maria et al., 'Advance in Citrus Postharvest Management: Diseases, Cold Storage and Quality Evaluation', 4/12/2017, IntechOpen (Year: 2017), hereinafeter “Strano.”
Claims 7, 13, 21, & 27: Passila/Westcott/Sundaresan, as shown above, teaches all the limitations of claims 6, 12, 20 & 26.  Although Passila discloses evaluating the specific environmental requirements of various types of agricultural cargo including fruits, meat, etc., Passila does not explicitly state that the cargo may be “oranges, lemons, and grapefruits.”  However, Strano discusses transportation of oranges, lemons, and grapefruits. (Strano pg. 2, para. 2, pg. 9. para. 3).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate environmental requirements for transporting of oranges, lemons, and grapefruits as the simple substitution of data about one type of cargo for data about another to obtain predictable results.
Claims 8, 14, 22, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Passila/Westcott/Sundaresan in view of New World Encyclopedia contributors, 'Cereal', New World Encyclopedia, 28 April 2013, 22:30 UTC, <https://www.newworldencyclopedia.org/p/index.php?title=Cereal&oldid=968873> [accessed 24 August 2021] (Year: 2013), hereinafter “New World.”
Claims 8, 14, 22, & 28: Passila/Westcott/Sundaresan, as shown above, teaches all the limitations of claims 6, 12, 20, & 26. Although Passila discloses evaluating the specific environmental requirements of various types of agricultural cargo including fruits, meat, etc., Passila does not explicitly state that the cargo may be “wheat, barley, and corn.”  However, New World discusses transportation of wheat, barley, and corn. (New World pg. 1, para. 1, pg. 2, para. 8-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate environmental requirements of transporting wheat, barley, and corn as the simple substitution of data about one type of cargo for data about another type of cargo to obtain predictable results.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F./               Examiner, Art Unit 3628                            

/JEFF ZIMMERMAN/               Supervisory Patent Examiner, Art Unit 3628